17 F.3d 398NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Gregory Keith WILLIAMS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 93-15847.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 26, 1994.*Decided Feb. 17, 1994.

Appeal from the United States District Court, for the Eastern District of California, D.C. Nos.  CV-90-01094-MLS, CR-83-00238-MLS;  Milton L. Schwartz, District Judge, Presiding.
E.D.Cal.
AFFIRMED.
BEFORE:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Gregory K. Williams, a federal prisoner, appeals the district court's denial of his 28 U.S.C. Sec. 2255 motion to vacate his sentence following his guilty plea convictions for three counts of armed robbery.  Williams claims that his pleas were involuntary because (a) they were induced by physical force and threat, and (b) he received ineffective assistance of counsel.


3
The judgment of the district court is affirmed.  The district court, after an evidentiary hearing, did not find Williams' testimony credible.  This finding is not clearly erroneous.   See Anderson v. Bessemer City, 470 U.S. 564, 575 (1985).  Because Williams' pleas were not induced by physical force or threat, counsel was not ineffective nor were Williams' pleas invalid due to counsel's failure to inform the court of the incidents of physical force and threat.   See Hill v. Lockhart, 474 U.S. 52, 58 (1985).  Even if counsel did tell Williams that he would receive a ten-year sentence, his pleas were not invalid nor was counsel ineffective because the court informed Williams, before he entered his pleas, of the sentencing maximums to which he was subject.   See Chua Han Mow v. United States, 730 F.2d 1308, 1310-11 (9th Cir.1984), cert. denied, 470 U.S. 1031 (1985).


4
AFFIRMED.



*
 This case is suitable for submission without oral argument because the legal standard is established and the result is clear.  See Fed.R.App. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3